It is insisted that the evidence does not support the conviction of appellant as an accomplice, but may show him to have been a principal. Disregarding the confession of Johnston, the alleged principal, and also the confession of *Page 605 
appellant, it is shown indisputably by other evidence that some one altered the returns of the election in question. The offense of alteration was established. Under the averments of the indictment it became necessary for the State to prove that Johnston was the principal in such alteration. In order to discharge such burden the State introduced Johnston's confession. It is true, while admitting facts that showed him to be a principal, the confession of Johnston also contained statements, which if true, also made appellant a principal in such alteration. The trial court very properly instructed the jury as to Johnston's confession as follows:
"You are further charged that you must not consider any act or declaration of the said Jimmie Johnston done or made out of the presence of the defendant, as testified to by the witnesses E. C. Watson or Weldon Bradley, or either of them, or the purported written statement of the said Jimmie Johnston which was introduced in evidence as State's Exhibit D, as any evidence whatever on the issue of whether the defendant advised, commanded or encouraged the said Jimmie Johnston to commit the offense which the indictment alleges the said Jimmie Johnston committed, and you will not consider such acts or declarations or the said purported statement of the said Jimmie Johnston for any purpose in this case except in determining the guilt or innocence of the said Jimmie Johnston of the offense which the indictment alleges that he, the said Jimmie Johnston, committed."
The State introduced in evidence the confession of appellant in which he denies being present when the alteration was made and excludes other conditions which would make him a principal in the commission of said offense, but admits facts which show that prior to such alteration he had advised and encouraged Johnston to commit the act. Appellant's confession brings him squarely within the realm of an accomplice to the crime.
Appellant's insistence has caused us to go again into the entire evidence in the record. After having done so we entertain no doubt that the conviction is amply supported.
The motion for rehearing is overruled. *Page 606